Order and judgment (one paper), Supreme Court, New York County (Alexander W Hunter, Jr., J.), entered August 23, 2012, which, to the extent appealed from, denied intervenor respon*458dent’s motion to dismiss the petition for failure to join a necessary party, or to transfer the proceeding to another Justice of the Supreme Court, unanimously affirmed, without costs.
Intervenor respondent is not a necessary party to this CPLR article 78 proceeding, because the proceeding will not determine whether its building is subject to rent regulation or otherwise establish the parties’ rights; the best possible result favorable to petitioners is a remand to respondent Division of Housing and Community Renewal for an administrative hearing, at which intervenor respondent will have the opportunity to appear and be heard (see Matter of Whitney Museum of Am. Art [New York State Div. of Hous. & Community Renewal], 139 AD2d 444, 446-447 [1st Dept 1988], affd for reasons stated 73 NY2d 938 [1989]; see also Matter of Notre Dame Leasing Ltd. Partnership v Division of Hous. & Community Renewal, 22 AD3d 667, 670 [2d Dept 2005]).
There is no showing in the record that Supreme Court improperly refused to transfer this matter to the Justice who handled a prior related article 78 proceeding.
Concur—Tom, J.E, Andrias, Abdus-Salaam and Gische, JJ.